Mr. Presiding Justice Baume delivered the opinion of the court. 8. Mechanics’ liens, § 203*—when decree erroneous as to amount of interest allowed. A decree allowing lien claimants interest on their claims from the time of the completion of the work by them, instead of from the time they filed their petitions, held erroneous, where in their petitions they failed to ask for interest from the date of the completion of the work, and failed to demand an amount sufficient to authorize an allowance of interest from that date. 9. Mobtgages, § 487*—when cross-hill properly dismissed as presenting no meritorious equity. In a consolidated action to foreclose a trust deed and for the enforcement of mechanics’ liens on the premises, a cross-bill filed by the holder of the legal title and a person claiming as the beneficial owner asking for a vendor’s lien on the property as against one to whom the holder of the legal title had conveyed the premises, held properly dismissed as presenting no meritorious equity, it appearing that the person claiming as beneficial owner never had invested a dollar in the property, and that he had contrived and manipulated the title to avoid personal liability.